 PROB 12C                                                                                Report Date: March 8, 2019
(6/16)

                                       United States District Court                                          FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                                    Mar 11, 2019
                                        Eastern District of Washington                                  SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Murphy Kay Polk                           Case Number: 0980 1:14CR02016-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: October 14, 2014
 Original Offense:        Abusive Sexual Contact, 18 U.S.C. § 1153 and 2244(a)(2)
 Original Sentence:       Prison - 366 days; TSR - 60        Type of Supervision: Supervised Release
                          months
 Asst. U.S. Attorney:     Thomas J. Hanlon                   Date Supervision Commenced: July 9, 2015
 Defense Attorney:        Jennifer R. Barnes                 Date Supervision Expires: July 8, 2020


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/16/2018.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition #17: Defendant shall abstain from the use of illegal controlled
                        substances, and shall submit to urinalysis testing (which may include urinalysis or sweat
                        patch), as directed by the supervising officer, but no more than six tests per month, in order
                        to confirm continued abstinence from these substances.

                        Supporting Evidence: On or about December 24, 2018, Mr. Polk consumed
                        tetrahydrocannabinol (THC), the active chemical in marijuana.

                        Mr. Polk’s conditions were reviewed with him on July 30, 2015. He signed his conditions
                        acknowledging an understanding of his conditions which includes special condition number
                        17, as noted above.

                        On January 9, 2019, Mr. Polk reported to the United States Probation Office and admitted
                        that on or about December 24, 2018, he consumed THC. Mr. Polk signed a drug use
                        admission form.
Prob12C
Re: Polk, Murphy Kay
March 8, 2019
Page 2

          4            Special Condition #18: Defendant shall abstain from alcohol and shall submit to testing
                       (including urinalysis and Breathalyzer) as directed by the supervising officer, but no more
                       than six tests per month, in order to confirm continued abstinence from this substance.

                       Supporting Evidence: On or about January 6, 2019, Mr. Polk consumed alcohol.

                       Mr. Polk’s conditions were reviewed with him on July 30, 2015. He signed his conditions
                       acknowledging an understanding of his conditions which includes special condition number
                       18, as noted above.

                       On January 9, 2019, Mr. Polk reported to the United States Probation Office and admitted
                       that on or about January 6, 2019, he consumed alcohol. Mr. Polk signed a drug use
                       admission form.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     March 8, 2019
                                                                             s/Jonathan Barcom
                                                                             Jonathan Barcom
                                                                             U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.                    Thomas O. Rice
 [ ]      Other
                                                                              Chief U.S. District Judge
                                                                             Signature of Judicial Officer
                                                                               March 11, 2019
                                                                             Date
